DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on August 17, 2022.
Claims 1, 4-5 and 20 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3 have been canceled.
Claims 1 and 4-20 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 4-5 and 20 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 5-6 and 10-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paulweber (US2017/0220995 A1) in view of Wang (US 2015/0363251 A1).

Claim 1
Paulweber discloses the following limitations:

A method for tracking actions of mobile assets used to perform a process within a facility, (see at least abstract).
the method comprising: positioning an object tracker at a tracker location within the facility; (see at least abstract-detection devices).
providing a plurality of mobile assets to the facility; (see at least abstract and paragraph 0012-all objects present in the plant which are provided with a readable identification element, in particular an RFID tag, which carries a unique identifier are referred to as “monitoring objects”).
wherein each mobile asset includes an identifier which is unique to the mobile asset; (see at least abstract and paragraph 0012-all objects present in the plant which are provided with a readable identification element, in particular an RFID tag, which carries a unique identifier are referred to as “monitoring objects”).
wherein the mobile asset is associated in a database with the identifier, an asset ID and an asset type; (see at least paragraphs 0016 and 0024).
wherein the object tracker defines a detection zone relative to the tracker location; (see at least paragraph 0024).
wherein the object tracker comprises includes: a sensor configured to collect sensor input within the detection zone; (see at least paragraph 0024).
a tracker computer in communication with the sensor to receive the sensor input; (see at least paragraphs 0009, 0016, 0024, 0043 and 0057).
and at least one algorithm for: time stamping the sensor input with a detection time; (see at least paragraphs 0015, 0024, 0026, 0039, 0043 and 0057).
processing the sensor input to identify the identifier; processing the identifier to identify the asset ID and the asset type associated with the identifier; (see at least paragraphs 0012, 0015, 0024, 0026, 0039, 0043 and 0057).
processing the sensor input to identify a location of the mobile asset at the detection time; (see at least paragraphs 0039, 0043 and 0057).
and generating an asset entry including the asset ID, the asset type, the location of the mobile asset at the detection time, and the detection time; (see at least paragraphs 0012, 0015, 0024, 0026, 0039, 0043 and 0057).
the method further comprising: the object tracker collecting, via the sensor, the sensor input wherein collecting the sensor input includes detecting the identifier when the mobile asset is located in the detection zone; (see at least paragraphs 0012, 0015, 0024, 0026, 0039, 0043 and 0057).
the object tracker receiving, via the tracker computer, the sensor input; the object tracker time stamping, via the tracker computer, the sensor input with a detection time; (see at least paragraphs 0012, 0015, 0024, 0026, 0039, 0043 and 0057).
the object tracker processing, via the tracker computer, the sensor input to identify the identifier; (see at least paragraph 0024).
processing, via the tracker computer, the identifier to identify the asset ID and the asset type associated with the identifier; (see at least paragraph 0024).
the object tracker processing the sensor input, via the tracker computer, to identify a location of the mobile asset at the detection time; (see at least paragraphs 0024, 0039 and 0043).
and the object tracker generating, via the tracker computer, the asset entry; (see at least paragraphs 0009, 0016, 0024, 0043 and 0057).
wherein the object tracker is in communication with a central data broker via a network, the method further comprising: the object tracker digitizing the asset entry using the tracker computer; (see at least paragraphs 0009, 0011, 0016, 0024, 0043 and 0057).
the object tracker transmitting the digitized asset entry to the central data broker via the network; (see at least paragraphs 0009, 0011, 0016, 0024, 0043 and 0057).
mapping the asset entry to an asset action list using the central data broker; and storing the asset action list to the database:: (see at least paragraphs 0057-0059). 
wherein the asset entry and the asset action list are each associated with the asset ID and the asset type associated with the identifier; (see at least paragraphs 0057-0059).

analyzing, via an analyst in communication with the database, the asset action list; wherein analyzing the asset action list comprises: determining an action event defined by the asset action list; (see at least paragraphs 0043,  0057-0059 and 0063).

Paulweber does not explicitly discloses the following limitations:

and determining an action event duration of the action event; and comparing the action event duration to a baseline duration. 

However, Wang in at least figure 2 evidences that this lacking limitation is conventional in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Wang with Paulweber in order to effectively predict process conditions which may require intervention to prevent downtime, productivity loss or quality issues (Wang paragraph 0004).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 5
Furthermore, Wang discloses the following limitations:

further comprising:

generating, via the analyst, a heartbeat defined by the asset action list; (see at least abstract).

wherein the heartbeat visually displays the action event duration and the action event. (see at least abstract and figures 1-2).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Wang with Paulweber in order to effectively predict process conditions which may require intervention to prevent downtime, productivity loss or quality issues (Wang paragraph 0004).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 6
Furthermore, Wang discloses the following limitations:

wherein analyzing the asset action list comprises:

determining a plurality of action events defined by the asset action list; and (see at least abstract).

determining a respective action event duration for each action event of the plurality of action events; (see at least abstract).

ordering the plurality of action events in a sequence according to time of occurrence; (see at least abstract).

generating, via the analyst, the heartbeat; wherein the heartbeat visually displays the respective action event duration and the action event of each of the plurality of action events in the sequence (see at least abstract and figures 1-2).  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Wang with Paulweber in order to effectively predict process conditions which may require intervention to prevent downtime, productivity loss or quality issues (Wang paragraph 0004).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 10
Furthermore, Paulweber discloses the following limitations:

wherein the sensor comprises an RFID reader; (see at least abstract, paragraphs 0012 and 0016).

wherein the identifier includes an RFID tag; and (see at least paragraph 0012).

wherein the sensor input is RFID data read from the RFID tag by the RFID reader. (see at least abstract, paragraphs 0012 and 0016).

Claim 11
Furthermore, Paulweber discloses the following limitations:

wherein the mobile asset includes a plurality of labels arranged in a pattern; wherein the pattern defines the identifier (see at least abstract, paragraphs 0009, 0012 and 0014).

Claim 12
Furthermore, Paulweber discloses the following limitations:

wherein the object tracker is affixed to a structure of the facility, such that the object tracker is fixed in position (see at least abstract, paragraphs 0048 and 0055).

Claim 13
Furthermore, Paulweber discloses the following limitations:

wherein the object tracker is affixed to one of the mobile assets, such that the object tracker is mobile (see at least abstract, paragraphs 0012-0015 and 0024-0025).

Claim 14
Furthermore, Paulweber discloses the following limitations:

wherein the object tracker comprises at least one algorithm for processing the sensor input to identify an interaction of the mobile asset at the detection time; (see at least paragraphs 0024, 0039 and 0043).

the method further comprising: processing, via the tracker computer, the sensor input to identify the interaction; and inputting the interaction to the asset entry. (see at least paragraphs 0009, 0016, 0024, 0043 and 0057).

Claim 15
Furthermore, Paulweber discloses the following limitations:

 wherein the object tracker comprises at least one algorithm for processing the sensor input to identify a location of the mobile asset at the detection time; (see at least paragraph 0024).

the method further comprising: processing, via the tracker computer, the sensor input to identify the location; and inputting the location to the asset entry. (see at least paragraphs 0009, 0016, 0024, 0043 and 0057).

Claim 16
Furthermore, Paulweber discloses the following limitations:

wherein:

the object tracker is one of a plurality of object trackers; and each one of the object trackers defines a detection zone relative to the tracker location; (see at least paragraph 0024).

the method further comprising: positioning each of the object trackers at a respective tracker location within the facility; wherein the detection zone of each one of the object trackers overlaps the detection zone of at least one other of the object trackers (see at least paragraphs 0024 and 0037). 

Claim 17
Furthermore, Paulweber discloses the following limitations:

wherein the plurality of mobile assets comprises: at least one component part; and at least one part carrier (see at least paragraphs 0012 and 0037).

Claim 18
Furthermore, Paulweber discloses the following limitations:

wherein the mobile asset is a part carrier configured to carry at least one component part; (see at least paragraphs 0012 and 0037).
and wherein the object tracker comprises at least one algorithm for processing the sensor input to determine a quantity of component parts carried by the at least one part carrier; (see at least paragraphs 0009-0012, 0017-0020, 0025 and 0059-0060).
 the method further comprising: processing, via the tracker computer, the sensor input to determine the quantity of component parts; and inputting the quantity to the asset entry. (see at least paragraphs 0009-0012, 0017-0020, 0025 and 0059-0060).

Claim 19
Furthermore, Paulweber discloses the following limitations:

wherein the mobile asset is a component part; (see at least paragraphs 0012 and 0037).
and wherein the object tracker comprises at least one algorithm for processing the sensor input to determine an inspection result for the component part using the sensor input; (see at least paragraphs 0009-0012, 0017-0020, 0025 and 0059-0060).
the method further comprising: processing, via the tracker computer, the sensor input to determine the inspection result; and inputting the inspection result to the asset entry. (see at least paragraphs 0009-0012, 0017-0020, 0025 and 0059-0060).

Claims 4 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paulweber (US2017/0220995 A1) in view of Wang (US 2015/0363251 A1), further in view of Schoner (US 2014/0035726 A1).


Claim 4
Furthermore, Schoner discloses the following limitations:

further comprising: generating, via the analyst, a tracking map defined by the asset action list; (see at least paragraphs 0054, figure 7 and 0033).
wherein the tracking map visually displays at least one action performed by the mobile asset associated via the asset ID and asset type with the asset action list. (see at least paragraphs 0054, figure 7 and 0033).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the teachings on Paulweber/Wang with Schoner in order to  improve efficiency (Schooner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 7
Furthermore, Schoner discloses the following limitations:

wherein the sensor comprises a camera; and wherein the sensor input is an image of the detection zone collected by the camera (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the teachings on Paulweber/Wang with Schoner in order to  improve efficiency (Schooner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 8 
Furthermore, Schoner discloses the following limitations:

wherein the camera is an infrared sensitive camera. (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the teachings on Paulweber/Wang with Schoner in order to  improve efficiency (Schooner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 9 
Furthermore, Schoner discloses the following limitations:

wherein the camera is a thermographic infrared sensitive camera. (see at least paragraph 0028).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the teachings on Paulweber/Wang with Schoner in order to  improve efficiency (Schooner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claim 20, claim 20 recite substantially similar limitations to claim 1 and is therefore rejected using the same art and rationale set forth above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Gillett on “Vendor-Managed Inventory and RFID; What internal auditors need to know” page 15, evidences that transforming data captured using RFID technology into digital information is conventional in the art.


CONCLUSION

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ARIEL J YU/Primary Examiner, Art Unit 3687